Per Curiam.
We agree with the view expressed by the Supreme Court in an opinion by Mr. Justice Parker. The only argument advanced before us that calls for notice is that since the contract was made on Sunday the court was bound to take notice of its illegality without having the point made by the defendant.
The question has recently been discussed by Mr. Justice Sheldon of the Supreme Judicial Court of Massachusetts with a thoroughness that makes it unnecessary for us to do more than refer to his opinion. O’Brien v. Shea, 208 Mass. 528.
The judgment is affirmed, with costs.
For affirmance — -The Chancellor, Chief Justice, ■ Swayze, Trenohard, Minturn, Ualisoh, Bogert, Vre-DENBUKGI-I, CONGDON, TllEACY, JJ. 10.
For reversal — None.